MEMORANDUM**
Federal prisoner Dyan Jones-Heim appeals pro se the district court’s order denying her motion for reconsideration pursuant to Fed.R.Civ.P. 60(b).1 We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Sch. *678Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993), and we affirm.
The district court did not abuse its discretion in denying Jones-Heim’s motion for reconsideration because she failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, or any other basis for relief from judgment. See id. at 1262-63.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Jones-Heim failed to file her motion for reconsideration within 10 days after entry of judgment, so the motion for reconsideration did not toll the time to file an appeal. See Fed. R.App. P. 4(a)(4)(A)(vi). Therefore, we lack jurisdiction to address the final judgment entered on September 25, 2001. See Am. Assoc, of Naturopathic Physicians v. Hayhurst, 227 F.3d 1104, 1109 (9th Cir.2000).